Citation Nr: 0309008	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  98-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin rash to the 
thighs and genitals as secondary to an undiagnosed illness.

3.  Entitlement to service connection for generalized joint 
pain as secondary to an undiagnosed illness.

4.  Entitlement to a compensable evaluation for bronchitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1968 to May 1970, and 
from November 1990 to June 1991.  The veteran also had 
verified active duty for training from August 1994 to 
December 1994, and additional periods of National Guard 
service in May 1970 to May 1974, February 1990 to August 
1990, and from August 1990 to July 1994.



FINDING OF FACT

 A skin rash of the thighs and genitals has been manifested 
to a degree of 10 percent or more as secondary to undiagnosed 
disability.



CONCLUSION OF LAW

Undiagnosed illness manifested by chronic skin rash to the 
thighs and genitals was incurred in active service in 
Southwest Asia.  38 U.S.C.A. §§ 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.317 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the single disposition on the merits, there is no 
requirement to address  whether there has been compliance 
with the duty to assist established by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).


Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2002); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

There are no service medical records from the veteran's first 
period of active service.  

A DD Form 214 and addendum confirm the veteran's subsequent 
period of active service in Southwest Asia and reflects 
receipt of the Southwest Asia Service Medal and Kuwait 
Liberation Medal.  He was ordered to active duty in support 
of Operation Desert Shield/Desert Storm in November 1990, and 
was credited with three months and 19 days of foreign 
service.  The DD Form 214 also indicates the veteran's 
occupational specialty as an eyes, ears, nose, and throat 
specialist and that he was attached to the 312th Evacuation 
Hospital.

Army National Guard physical examination in February 1990 
revealed that the veteran complained of a history of skin 
diseases.  He denied a history of high or low blood pressure 
or swollen/painful joints.  He also denied a history of bone, 
joint, or other deformity.  His blood pressure was 136/80.  

April 1991 service examination following the veteran's 
deployment to Southwest Asia revealed that the veteran 
complained of a history of skin diseases, noting an episode 
of remote acne, but denied any current rash, skin infection 
or sores.  
National Guard records from August 1994 to June 1995 reflect 
that physical examination in April 1995 revealed that the 
veteran continued to note a history of skin diseases (more 
specifically described as acne that stopped at age 25), but 
no history of high or low blood pressure or swollen/painful 
joints.  His blood pressure at this time was 110/80.  The 
veteran was treated for an insect bite on the left foot in 
June 1995 that involved some secondary cellulitis.  There was 
also a diagnosis of tinea pedis.  

VA general medical examination in November 1995 revealed that 
the veteran noted his report for a protocol examination for 
Persian Gulf veterans.  It was also noted that the veteran 
was a doctor's assistant while in the service and that since 
his discharge, he had been self-employed in building 
maintenance.  The veteran denied ever having elevated blood 
pressure.  He did indicate an intermittent rash on his thighs 
and genital area, but none currently.  He also reported 
occasional multiple joint pain, not acute, and of short 
duration.  Physical examination revealed no active skin 
disease and blood pressure of 142/78.  The diagnosis included 
history of rash on the thighs and genital, without current 
rash, and history of multiple joint pains with normal 
examination.  

VA mental disorders examination in August 1998 revealed the 
veteran's report of a skin rash and what he initially 
described as fleeting joint pains.  The recurrent rash was 
mainly in the genital area.  He also described recurrent 
shoulder and elbow pains that lasted a couple of weeks at a 
time and recurred every three or four months.  It was the 
examiner's opinion that the veteran presented a few medical 
symptoms that started during the Gulf experience, 
particularly the skin rash, cough, and joint pains.  

The Board finds that the veteran has complained of recurrent 
and undiagnosed skin rash of the thighs and genitals, that 
the veteran's statements regarding such skin rash are 
sufficient to establish the existence of this type of 
disorder, and that the veteran's statements as to the 
manifestation of this condition since service are sufficient 
to demonstrate a skin disorder covering an extensive area of 
the body, and therefore manifestation of symptoms to a degree 
of 10 percent or more pursuant to 38 C.F.R. § 3.317(a)(1)(i) 
(2002).  Accordingly, giving the veteran the benefit of the 
doubt, the Board does find that service connection for skin 
rash to the thighs and genitals as secondary to undiagnosed 
illness is warranted. 


ORDER


The claim for service connection for a skin rash to the 
thighs and genitals secondary to an undiagnosed illness is 
granted.


REMAND

With respect to the remaining issues on appeal, further 
development is in order to include any notification or action 
required by the VCAA.   Accordingly, this case is remanded 
for the following:

1.  The RO should schedule the veteran 
for a  VA pulmonary examination to 
determine the nature and severity of his 
service-connected bronchitis.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the VA 
examiner prior to completion of the 
examination report.  Pulmonary function 
studies should be conducted and all 
findings must be reported in detail.  

With respect to the period of time since 
July 1995, the examiner is requested to 
state which  of the following best 
describes his respiratory disability:  
(a) whether the veteran's bronchitis is 
manifested by mild impairment 
characterized by slight cough, no 
dyspnea, few rales;  (b) moderate 
impairment characterized by considerable 
night or morning cough, slight dyspnea on 
exercise, scattered bilateral rales; (c) 
moderately severe impairment 
characterized by persistent cough at 
intervals throughout the day, 
considerable dyspnea on exercise, rales 
throughout chest, beginning chronic 
airway obstruction; (d) severe impairment 
with severe productive cough and dyspnea 
on slight exertion and pulmonary function 
tests indicative of severe ventilatory 
impairment; or (e) pronounced impairment, 
with copious productive cough and dyspnea 
at rest; pulmonary function testing 
showing a severe degree of chronic airway 
obstruction; with symptoms of associated 
severe emphysema or cyanosis and findings 
of right sided heart involvement.

With respect to the period since October 
7, 1996, the examiner is further 
requested to state whether such 
disability is manifested by maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or 
respiratory limitation), or; cor 
pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episodes of 
acute respiratory failure, or; requires 
outpatient oxygen therapy.

2.  The veteran should  also be examined 
by an appropriate specialist to determine 
whether he has hypertension and, if so, 
whether it began in service or became 
manifest within one year after service. 

3.  The veteran should also be examined 
by an  appropriate medical specialist to 
determine the etiology of his joint pain.   
The examiner should be specifically asked 
to opine whether the veteran has chronic 
disability manifested by joint pain 
resulting from an undiagnosed illness.                      

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective procedures.  After 
the completion of any development deemed 
appropriate in addition to that requested 
above, the RO should readjudicate the 
issues remaining on appeal.  

5.  Thereafter, the RO should again 
review the record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



